Citation Nr: 1135329	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to September 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In August 2008, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  

With regard to each of the petitions to reopen claims for service connection on appeal, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board has characterized these issues as on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  Service connection is in effect for hearing loss in the left ear only.  There is not total deafness in the right ear.

3.  The Veteran has Level I hearing acuity in the left ear and the right ear is considered normal for rating purposes.

4.  In a February 2006 decision, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, but denied it on the merits. The Board determined that there was no competent evidence that the Veteran's current schizophrenia was related to his service and that it did not have its onset until over a year after his military service.  This decision is final as there was no appeal of that decision.

5.  The evidence received since the February 2006 Board decision, while new, is not related to an unestablished fact necessary to substantiate the claim, and it does not raise a reasonable possibility of substantiating the claim.

6.  In an April 1993 decision, the RO denied service connection for right ear hearing loss.  The denial was based on no evidence of a right ear hearing loss within one year after service and no evidence relating right ear hearing loss to service.  He was notified and did not appeal.  This decision is final. 

7.  The evidence received since the April 1993 RO decision, while new, is not related to an unestablished fact necessary to substantiate the claim, and it does not raise a reasonable possibility of substantiating the claim.  The audiometric test results of record establish that the Veteran does not have hearing loss in the right ear to an extent recognized as a disability for VA purposes.
	

CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, Diagnostic Code (Code) 6100 (2011).

2.  The Board's February 2006 decision denying the Veteran's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4. The RO's April 1993 rating decision that denied the claim for service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for right ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

March 2007 and November 2007 VCAA letters provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection. These letters also notified the Veteran that to reopen his previously denied claims for an acquired psychiatric disorder and right ear hearing loss, VA had to receive new and material evidence, and these letters further defined what constituted new and material evidence specific to the reason each claim was previously denied.  Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been satisfied by these letters.

The March 2007 letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for an increased rating for left ear hearing loss.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the letters provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman (cited above).

After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue on appeal in a 2 separate December 2009 SSOCs.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the August 2008 hearing before RO personnel as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO has assigned an noncompensable disability rating for the Veteran's bilateral hearing loss in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2010).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Audiometric testing performed during an April 2007 VA audiology examination revealed that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
10
20
20
16.25
LEFT
15
15
30
50
27.5

The Veteran's speech discrimination score on the Maryland CNC word list was 92 percent in the right ear and 92 percent in the left ear.  The diagnosis was hearing within normal limits 500 to 4Khz in the right ear and hearing within normal limits from 500 to 2Khz followed by a mild to moderate sensorineural hearing loss through 4Khz in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation, the April 2007 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board points out that none of the pure tone thresholds recorded in the VA examination reflects exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is not for application.

In addition, as provided in 38 C.F.R. § 4.85(f), where hearing loss is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the applicable provisions of 38 C.F.R. § 3.383 pertaining to special consideration for paired organs.  38 C.F.R. § 4.85(f).  Significantly, however, as discussed above, because the Veteran's service-connected left ear hearing loss does not meet the requirements for a disability rating of 10 percent or more, 38 C.F.R. § 3.383(a)(3) does not apply in this case.  Complete deafness is not shown in either ear.

The above analysis reflects that the Veteran is properly receiving a noncompensable rating based on findings from the April 2007 VA audiometric testing results, which revealed that the combination of the pure tone threshold averages and speech recognition tests warranted a 0 percent rating under the applicable tables. The Board in no way discounts the difficulties that the Veteran experiences as a result of his left ear hearing loss.  However, it must be emphasized, as indicated above, that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter. See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2010); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected left ear hearing loss. There is no objective evidence revealing that his conditions caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture for his left ear hearing loss is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Under these circumstances, the Board must conclude that the criteria for an increased (compensable) rating for left ear hearing loss is not warranted at any point during the appeal period.  As such, there is no basis for staged rating pursuant to Hart, and the claim for an increased (compensable) rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for a higher rating that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III. Petition to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).


A. New and material evidence to reopen the claim for service connection for an acquired psychiatric disorder.

In February 2006, the Board previously reopened the claim, then considered and denied the Veteran's claim for service connection for an acquired psychiatric disorder, on the merits, in a February 2006 decision.  Evidence of record at the time of these decisions included the Veteran's STRs, VA hospital records showing that he had been admitted for treatment of nervousness, depression, and chronic paranoid schizophrenia, VA outpatient records showing that he received treatment for schizophrenia and substance abuse.  One treatment note indicated that he was first diagnosed with paranoid schizophrenia in 1974.  A July 2002 VA mental disorders examination report that diagnosed the Veteran with paranoid schizophrenia, cocaine dependence, alcohol dependence, and polysubstance abuse.  The VA examiner opined that it was unlikely that the Veteran's disturbance during his military service represented the onset of his chronic psychiatric disorder.
 
In the February 2006 decision, the Board determined that the Veteran had submitted evidence that was new and material, and reopened the claim.  However, on the merits, the Board determined that there was no competent evidence that the Veteran's current schizophrenia was related to his service and that it did not have its onset until over a year after his military service.
 
Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the February 2006 Board decision is final based on the evidence then of record.  Id.  The Veteran sought to reopen his claim for service connection for an acquired psychiatric disorder in October 2006.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

In this case, the evidence added to the claims file since the final February 2006 Board decision includes VA medical records dated through November 2009 showing that the Veteran received treatment for diagnoses of schizophrenia, cocaine, and marijuana abuse.  Also, the transcript from an April 2008 hearing before RO personnel in which the Veteran testified that he did not have any mental problems "at all" during service, and that he first remembers having mental problems for which he received treatment in 1972.  

The Board finds that the additional evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that this evidence is not "material" for purposes of reopening the claim for service connection for an acquired psychiatric disorder.  In this regard, there is no evidence even suggesting that the Veteran's diagnosed schizophrenia is related to service, the element missing at the time of the final February 2006 Board decision.  As such, the claim for service connection for an acquired psychiatric disorder will not be reopened.

The only additional evidence associated with the claims file consists of statements from the Veteran and by his representative, on his behalf.  However, even if new, such lay assertions provide no basis for reopening the claim.  As indicated above, this claim turns on a medical matter.  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, neither is competent, on the basis of assertions, alone, to provide probative (i.e., persuasive) evidence on a medical matter- such as the onset and etiology of a specific disability. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Without any competent evidence or opinion that the Veteran's currently diagnosed schizophrenia is related to service, the central question underlying the claim for service connection-it does not provide a basis for reopening.  Hence, the new medical evidence received does not raise a reasonable possibility of substantiating the Veteran's claim, and therefore, is not material for purposes of reopening.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has not been received.  As such, the Board's February 2006 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally- disallowed claim, the benefit-of-the- doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  New and material evidence to reopen the claim for service connection for right ear hearing loss.

In an April 1993 rating decision, the RO determined that there was no evidence that right ear hearing loss occurred in or was the result of his military service. 

The evidence of record at that time of the April 1993 rating decision included the Veteran's STRs, VA audiology records to include a June 1992 examination that the Veteran had mild conductive hearing loss in the right ear, a December 1992 VA audiometric report showing that an impression of hearing within normal limits bilaterally, and a January 1993 VA audiology report showing that the Veteran had right ear conductive hearing loss.  In addition, statements from the Veteran that his exposure to noise in service caused his hearing loss.
 
Although notified of the RO's denial in April 1993, the Veteran did not initiate an appeal; hence, the April 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his claim in September 2007.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, evidence added to the claims file since the RO's final April 1993 decision includes an April 2007 VA audiology examination report showing that the Veteran does have slight hearing loss, with a discrimination score of 92 percent.  There are no frequencies where there is sufficient Hertz loss to be defined of hearing loss.  It is noted that some slight hearing loss was evidenced at the time of the earlier denial.  The facts remain the same, and there is no opinion or finding that the hearing loss in the right ear is related to service.  Thus material evidence has not been submitted.

The August 2008 RO hearing transcript reflects that the Veteran testified that during service he fired weapons that were extremely loud.   He had indicated noise exposure in service at the time of the prior denial.
	
The Board finds that the additional evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that this evidence is not "material" for purposes of reopening the claim for service connection for a right ear hearing loss.  As note, slight hearing loss was indicated at the time of the prior denial, and there is nothing that attributes any hearing loss to service.  As such, the claim for service connection for right ear hearing loss will not be reopened.
 
The only additional evidence associated with the claims file consists of statements from the Veteran and by his representative, on his behalf.  However, even if new, such lay assertions provide no basis for reopening the claim.  As indicated above, this claim turns on a medical matter.  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, neither is competent, on the basis of assertions, alone, to provide probative (i.e., persuasive) evidence on a medical matter- such as the audiology testing, onset and etiology of a specific disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, essentially similar arguments to those made in 1993 are repeated.  They are cumulative of evidence prior on file.

Without any competent evidence or opinion that the Veteran's has right ear hearing loss to an extent recognized as a disability for VA purposes, and that such is related to service, the central questions underlying the claim for service connection-it does not provide a basis for reopening.  Hence, the new medical evidence received does not raise a reasonable possibility of substantiating the Veteran's claim, and therefore, is not material for purposes of reopening.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for right ear hearing loss has not been received.  As such, the RO's April 1993 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally- disallowed claim, the benefit-of-the- doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	(CONTINUED ON NEXT PAGE)



ORDER

An increased (compensable) rating for left ear hearing loss is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for an acquired psychiatric disorder is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for right ear hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


